Citation Nr: 1605452	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  07-39 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of an abdominal abscess, status post appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to March 2006.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  In July 2011, June 2014, and February 2015, the Board remanded the Veteran's claim for additional development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have residuals of an abdominal abscess, status post appendectomy, due to his service.


CONCLUSION OF LAW

Residuals of an abdominal abscess, status post appendectomy, were not incurred due to service.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has residuals of an abdominal abscess, status post appendectomy that should be service-connected. 

As an initial matter, in a rating decision, dated in November 2007, the RO granted service connection for an appendectomy scar (at the lower abdominal wall).  In July 2015, the RO granted service connection for anterior trunk scars from abdominal abscess and appendectomy.  The scope of the issue on appeal therefore does not include these disabilities.   

The Board notes that additional medical evidence has been received since the most recent supplemental statement of the case, dated in July 2015, which is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2015).  However, none of this evidence contains material findings relevant to the issue on appeal, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2015).  Accordingly, a remand for RO consideration is not required.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records show that on August 25, 2005, the Veteran underwent a laparoscopic appendectomy following complaints of a two-day history of right lower quadrant pain.  He was discharged the following day.  The postoperative diagnosis was acute early appendicitis.  

On August 31, 2005, the Veteran was admitted to the hospital with a diagnosis of abdominal pain status post recent laparoscopic appendectomy, rule out right lower quadrant abscess, following complaints of continued mild right lower quadrant pain.  On examination, the laparoscopic incisions sites were clean, dry, and intact with no evidence of hematoma or seroma.  A CT (computerized tomography) of the abdomen and pelvis showed no acute pathological findings and no evidence of abscesses in the right lower quadrant.  It appears that he was discharged on September 2, 2005.  

A September 2005 report notes complaints of nausea with vomiting, and ongoing abdominal pain in the right lower belly.  

The Veteran continued to complain of pain, and on October 1, 2005, he was admitted to the hospital with a diagnosis of cellulitis in the left lower quadrant of the abdomen   

On examination, there was a 4-centimeter erythematous area in the left lower quadrant of the abdomen with an ulcerated center of about 2 cm.  He underwent an incision and drainage.  The discharge diagnosis was superficial abscess in the left lower quadrant.  

The Veteran's separation examination report, dated in November 2005, shows that his abdomen and viscera were clinically evaluated as normal.  The report notes the presence of two scars, to include a 4.5 centimeter (cm.) x 2 cm. scar, status post abscess.  The report also contains a notation of a history of surgery in 2005, specifically, an appendectomy, as well as a surgery related to an abscess, status post appendectomy.  The associated "report of medical history" notes a history of an appendectomy in August 2005, and for an abscess in September 2005.  The service treatment records indicate that the Veteran was separated from service due to a failure to meet body fat standards.

As for the post-service medical evidence, VA progress notes show that in May 2007, the Veteran was treated for a two-day history of abdominal pain.  A CT of the abdomen noted that there was no free intraperitoneal air, with normal bones, retroperitoneal structures, and gas pattern.  There was no diagnosis.  This evidence shows that on multiple occasions, the Veteran denied having abdominal pain.  See e.g., reports, dated in May 2007, March and July of 2009, January, February and March of 2010, February 2012.

A QTC examination report, dated in October 2007, notes the following: the Veteran has a history of appendectomy and abdominal abscess drainage in 2005.  He does not have stomach pain, there is no nausea or vomiting, or incapacitation or limitation due to this condition.  He has never vomited blood.  There are no black tarry stools.  The Veteran is not receiving any treatment for this condition.  The condition does not affect his general health.  There are no symptoms of hypoglycemic reaction, stomach distension, diarrhea, or constipation.  The report notes that the diagnoses include history of abdominal abscess.  The objective and subjective factors are a scar.  There is no anemia or malnutrition.  The other relevant diagnosis is appendectomy, with the objective factor of a scar.

A VA hernia disability benefits questionnaire, dated in July 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  On examination, there was no hernia on either side of the body.  There was no ventral hernia.  There were no subjective complaints or objective findings of an abdominal or inguinal hernia.  

A VA scars DBQ, dated in June 2015, shows that the examiner indicated that the Veteran's military service treatment records and VA records had been reviewed.  The diagnosis was abdominal scars related to abdominal abscess and appendectomy.  The report notes that none of the Veteran's scars resulted in a limitation of function, and that apart from findings related to the scars, there were no other pertinent physical findings, complications, conditions, signs and/or symptoms, to include muscle and nerve damage, associated with any scar.  It was also noted that the Veteran's abscess scar did not result in any functional impairment.  The examiner concluded that the Veteran has a scar, but no other residuals of his abdominal abscess, per his subjective report and upon objective examination.

The Board finds that the claim must be denied.  The Veteran underwent an appendectomy, followed by incision and drainage of an abdominal cyst.  Service connection is in effect for scars related to these surgeries.  There is no other evidence to show that he currently has any other residuals from either of these procedures.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  

In this regard, the October 2007, July 2012, and June 2015 examination reports are considered to be highly probative evidence against the claim, as they are all shown to have been based on a review of the Veteran's medical records, they are supported by the contemporaneous findings, they were based on examination of the Veteran following the taking of a personal history, and/or they are based on a review of the Veteran's claims file and are accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  There is no competent opinion of record in favor of the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The issue on appeal is based on the contention that residuals of an abdominal abscess, status post appendectomy, were caused by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this would be considered to fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  There is no competent medical opinion of record in support of the claim, and three examination reports weigh against the claim.  In addition, nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and it lacks probative value.  

Given the foregoing, the Board finds that the service records, and the medical evidence, outweigh the appellant's contentions to the effect that the Veteran has residuals of an abdominal abscess, status post appendectomy, due to his service.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2006, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and non-service records relevant to the issue on appeal have been obtained and are associated with the appellant's claims files.  The Veteran has been afforded three examinations, and an etiological opinion has been obtained.  

In February 2015, the Board remanded this claim.  The Board directed that all of the Veteran's service treatment records, to include copies of his entrance and separation examination reports, be obtained.  In May 2015, this was done.  The Board further directed that after all outstanding records had been associated with the claims file, that the Veteran be scheduled for a VA examination to identify any residuals of an abdominal abscess, to include a scar, and whether the Veteran has a separate scar related to his abdominal abscess, status post appendectomy, and, if so, for the examiner to provide a full description of such scar, to include whether it results in any functional impairment.  In June 2015, the Veteran was afforded a VA examination that was in compliance with the Board's remand.  This examination resulted in a grant of service connection for anterior trunk scars from abdominal abscess and appendectomy.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that neither the Veteran nor the appellant has been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

ORDER

Service connection for residuals of an abdominal abscess, status post appendectomy is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


